DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      CHRISTOPHER BARBOUR,
                            Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D17-856

                               [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Elizabeth Ann Metzger,
Judge; L.T. Case Nos. 12-108-CFA, 12-110-CFA, 12-136-CFA, 12-167-
CFA, 12-189-CFA and 12-218-CFA.

  Christopher Barbour, Okeechobee, pro se.

  No brief for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.